ORDER
PER CURIAM.
The Court having considered and granted the petition for writ of certiorari in the above captioned case, it is this 19th day of July, 1991
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, summarily reversed and the case remanded to the Court of Special Appeals with instructions to reverse the judgment of the Circuit Court for Prince George's County and remand the case to the Circuit Court for Prince George’s County for a new violation of probation hearing. Hersch v. State, 317 Md. 200, 562 A.2d 1254 (1989). Costs in this Court and in the Court of Special Appeals to be paid by Prince George’s County.